

115 HR 4147 IH: Clean Ports Act of 2017
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4147IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Mr. Nadler (for himself, Mrs. Napolitano, Mr. DeFazio, Mr. Lowenthal, Ms. Barragán, Ms. Norton, Mr. Huffman, Mr. Takano, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide certain port authorities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Ports Act of 2017. 2.Applicability to port facilitiesSection 14501(c) of title 49, United States Code, is amended—
 (1)in paragraph (2)(A)— (A)by striking or after cargo,; and
 (B)by inserting before the semicolon the following: , or the authority of a State, political subdivision of a State, or political authority of two or more States to adopt requirements for motor carriers and commercial motor vehicles providing services at port facilities that are reasonably related to the reduction of environmental pollution, traffic congestion, the improvement of highway safety, or the efficient utilization of port facilities, if adoption or enforcement of such requirements does not conflict with any other applicable Federal law or regulation; and
 (2)by adding at the end the following:  (6)Clarification for paragraph (2) (A)Definition of port facilitiesFor purposes of paragraph (2)(A), the term port facilities means all port facilities for coastwise, intercoastal, inland waterways, and Great Lakes shipping and overseas shipping, including, wharves, piers, sheds, warehouses, terminals, yards, docks, control towers, container equipment, maintenance buildings, container freight stations and port equipment, including harbor craft, cranes, and straddle carriers.
 (B)Applicability of clean air actNothing in paragraph (1) shall limit the rights reserved to any State or a political subdivision thereof under the Clean Air Act (42 U.S.C. 7401 et seq.)..
			